Case 5:21-cv-00224-JGB-KK Document 11 Filed 02/24/21 Page 1 of 2 Page ID #:55



  1
  2
  3                                                               JS-6
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       THE WINSFORD COMPANY, LLC                      Case No. 5:21-cv-00224-JGB-KK
 12
                      Plaintiff,
 13                                   ORDER GRANTING
                vs.                   STIPULATION FOR
 14                                   PERMANENT INJUNCTION
       FARAG JANITORIAL SUPPLIES LLC, AND FINAL JUDGMENT
 15
                      Defendant.
 16
 17
 18
 19
                Plaintiff The Winsford Company, LLC (“Winsford”) and Defendant
 20
       Farag Janitorial Supplies LLC (“Farag”) consent and agree to the terms and
 21
       conditions of this Final Consent Judgment and Permanent Injunction.
 22
 23
       IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:
 24
                1.    Farag, and its parent, subsidiary and affiliated companies, together
 25
       with its officers, agents, servants, employees, and those persons in active concert
 26
       or participation with it, are permanently enjoined from:
 27
 28

       113578695.2                              -1-
Case 5:21-cv-00224-JGB-KK Document 11 Filed 02/24/21 Page 2 of 2 Page ID #:56



  1                  a.    Importing, selling, offering for sale, displaying, marketing,
  2                        advertising or distributing in the United States any luggage
  3                        carts having four posts where each post has an upper portion
  4                        that converges inwardly to join the posts together at a central
  5                        position between the four posts; and
  6                  b.    Assisting or aiding and abetting any other person or business
  7                        entity in engaging in any of the items recited in Paragraph 1(a).
  8             2.   This Court has jurisdiction over the Parties and the subject matter of
  9    this action. This Court shall retain jurisdiction to the extent necessary to enforce
 10    this Permanent Injunction.
 11             3.   That all upcoming deadlines and hearings on the Court docket
 12    be vacated.
 13             4.   Each party shall bear its own costs, expenses and attorneys’ fees.
 14             5.   This is a Final Judgment.
 15
 16    IT IS SO ORDERED.

 17
       Dated: February 24, 2021
 18                                              Hon. Jesus G. Bernal
 19                                              United States District Judge

 20
 21
 22
 23
 24
 25
 26
 27
 28

       113578695.2                                -2-
